DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 37-39 were amended, claims 40-45 and 47 were canceled, and claims 56 and 57 were newly added in the response filed on 2/25/2021.  Claim 56 is directed to the invention under examination (see p. 7 of the OA dated 6/26/2020 and the OA dated 3/4/2020), therefore claim 56 will be examined on the merits.  Claim 57 is directed to a non-elected group, therefore claim 57 is withdrawn from further consideration pursuant to 37 CFR 1.142(b).  Claims 51-55 and 57 stand withdrawn.  Claims 37-39, 46, 48-50, and 56 are currently pending and under examination.
Priority
As a result of the Applicant’s amendments filed on 2/25/2021 (and p. 8 and 10-12 of the response filed on 2/25/2021), it appears as if all of the currently pending claims under examination can claim the benefit of the following priority documents (filing receipt dated 11/21/2019): 
    PNG
    media_image1.png
    142
    745
    media_image1.png
    Greyscale
.  Also see p. 2-5 of the OA dated 11/25/2020.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/25/2021 has been entered.
Claim Suggestions
In claim 37, the Examiner suggests removing the “wherein” clause in the penultimate line of the claim as it is now unnecessary as both R8 and R10 in both compounds have to be other than –H.  The same change is suggested in the penultimate line of claim 56 (R8 and one of R10 or R11 have to be other than –H).
In lines 7-8 of claim 56, the Examiner suggests amending the phrase “and R10 or R11 is alkynyl,” to recite –wherein/with the proviso that/provided that at least one of R10 or R11 is alkynyl—to further clarify the limitation.
Withdrawn Claim Objections/Rejections
The Applicant's amendments, dated 2/25/2021, are sufficient to overcome the objection(s) to claims 38 and 39 (see p. 5-6 of the OA dated 11/25/2020).  Accordingly the objection(s) are withdrawn. 
The Applicant's amendments, dated 2/25/2021, are sufficient to overcome the 35 USC 112(b) rejection of claim 38 (see p. 6-7 of the OA dated 11/25/2020).  Therefore the rejection is withdrawn.
claims 39-45 as being anticipated by/unpatentable over WO 2018/232298 (‘298) (see p. 9-11 of the OA dated 11/25/2020).  The Applicant canceled claims 40-45 and amended the scope of the compound of claim 39 to exclude those compounds taught by ‘298 (ie R5 is –COR13 or alkynyl).  Further ‘298 no longer qualifies as prior art (see priority section above).  Therefore the rejection is withdrawn, as is the 35 USC 103 rejection of claims 39-45 and 48-50 as being unpatentable over’ 298 (see p. 18-21 of the OA dated 11/25/2020).
The Applicant's amendments, dated 2/25/2021, are sufficient to overcome the 35 USC 102(a)(1) rejection of claims 39-45 and 48 as being anticipated by/unpatentable over Lazzarini (“Acylhydrazones as Antifungal Agents Targeting the Synthesis of Fungal Sphingolipids” Antimicrobial Agents and Chemotherapy, published on 3/5/2018, 62:e00156-18, including supplemental information (SI)) (see p. 11-12 of the OA dated 11/25/2020).  The Applicant canceled claims 40-45 and amended the scope of the compound of claim 39 to exclude those compounds taught by Lazzarini (ie R5 is –COR13 or alkynyl).  Further Lazzarini no longer qualifies as prior art (see priority section above).  Therefore the rejection is withdrawn, as is the 35 USC 103 rejection of claims 39-45 and 48-50 as being unpatentable over Lazzarini (see p. 21-24 of the OA dated 11/25/2020).
The Applicant's amendments, dated 2/25/2021, are sufficient to overcome the 35 USC 102(a)(1) rejection of claim 38 as being anticipated by/unpatentable over Li (“Synthesis and structures of two molybdenum(VI)complexes derived from similar benzohydrazone ligands with catalytic properties” Journal of Coordination Chemistry, claim 38, therefore the rejection is withdrawn.  However, due to the amendments to claim 37, Li now anticipates claim 37 and will be applied against said claim in a following section.
The Applicant's amendments, dated 2/25/2021, are sufficient to overcome the 35 USC 102(a)(1) rejection of claims 37 and 38 as being based upon a public use or sale or other public availability of the invention as evidenced by the STN registry file for the compound with registry number 316132-97-5, entered into STN on 1/23/2001 by Chemical Library Supplier: MicroChemistry Ltd (see p. 13-14 of the OA dated 11/25/2020).  The Applicant deleted the compound taught by the reference from claim 38 and also amended R10 in the compounds of claim 37 to be limited to –OCH3 or –N(CH3)2, therefore the rejection is withdrawn.
The Applicant's amendments, dated 2/25/2021, are sufficient to overcome the 35 USC 102(a)(1) rejection of claims 37 and 38 as being based upon a public use or sale or other public availability of the invention as evidenced by the STN registry file for the compound with registry number 316137-31-2, entered into STN on 1/23/2001 by Chemical Library Supplier: MicroChemistry Ltd (see p. 14-15 of the OA dated 11/25/2020).  The Applicant deleted the compound taught by the reference from claim 38 and also amended R10 in the compounds of claim 37 to be limited to –OCH3 or –N(CH3)2, therefore the rejection is withdrawn.
The Applicant's amendments, dated 2/25/2021, are sufficient to overcome the 35 USC 102(a)(1) and 102(a)(2) rejection of claims 37 and 46 as being anticipated by/unpatentable over Young (US2012/0010075) (see p. 15-16 of the OA dated 10 in the compounds of claim 37 to be limited to –OCH3 or –N(CH3)2, therefore the rejection is withdrawn.  The 35 USC 103 rejection of claims 37, 39, and 46-50 as being unpatentable over Young (see p. 24-27) is also withdrawn for the same reasons (and with additional respect to claim 39, the Applicant amended R5 in the compounds of claim 39 to be limited to –COR13 or alkynyl groups which is not taught by Young) and because the genus of Young fails to teach the instantly claimed compounds with sufficient specificity.  See MPEP 2144.08.
The Applicant's amendments, dated 2/25/2021, are sufficient to overcome the 35 USC 102(a)(1) and 102(a)(2) rejection of claims 39-45 and 48 as being anticipated by/unpatentable over Melnick (WO2014/204859) (see p. 16-17 of the OA dated 11/25/2020).  The Applicant amended R5 in the compounds of claim 39 to be limited to –COR13 or alkynyl groups, therefore the rejection is withdrawn.
Modified Double Patenting Rejection

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 39, 48, and 49 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 9, 10, 16, 19, 26, 30, 32, 37-40, 43, 45, 48, 52, 56, and 63 (see claims filed on 5/22/2020) of co-pending Application No. 16/622431 (hereafter referred to as ‘431, of record). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the genus of claim 1 of ‘431 overlaps with the instantly claimed genus of claim 39 and claim 43 of ‘431 further recites the following two compounds: 
    PNG
    media_image2.png
    118
    443
    media_image2.png
    Greyscale
, which anticipate the genus of claim 39 (R1, R2, R3, R4, R6, and R7 = H and R5 = alkynyl in both compounds and in the other ring either i) R8 = OH, R9 and R11 = Br, and R10 and R12 =H or ii) R8 = OH, R9, R10, and R12=H, and R11=Br). See MPEP 2131.02.  With respect to claims 48, and 49, see claims 45, 48, 56, and 63 of ‘431.  

Claim 50 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 9, 10, 16, 19, 26, 30, 32, 37-40, 43, 45, 48, 52, 56, and 63 (see claims filed on 5/22/2020) of co-pending Application No. 16/622431 (hereafter referred to as ‘431), as applied to claims 39, 48, and 49 above, and further in view of Young (US 2012/0010075, published on 1/12/2012), of record. 
As discussed above, claims 45, 48, 56, and 63 of ‘431 teach that the disclosed compounds can be used in pharmaceutical compositions with other antifungal agents.  However, the claims fail to recite those used in instant claim 50.  Young is cited to teach that aryl hydrazone compounds, overlapping with those instantly claimed and also possessing antifungal activity (see [0005-0033], Tables 1-2 in [0108] and [0114], and claim 1) can be formulated with other antifungal agents to produce synergistic antifungal pharmaceutical compositions [0051-0053], wherein the other antifungal agents may include fluconazole, amphotericin B, and caspofungin [0052]. Therefore it would have been prima facie obvious to combine these antifungal agents with the compounds of ‘431 to arrive at the instantly claimed compositions.
These are provisional nonstatutory double patenting rejections because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 37 and 46 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li (“Synthesis and structures of two molybdenum(VI)complexes derived from similar benzohydrazone ligands with catalytic properties” Journal of Coordination Chemistry, published on 3/31/2014, vol. 67, issue 6, p. 1022-1031, of record). 
Li teaches benzohydrazone ligands for molybdenum (VI) (see whole document, particularly abstract and scheme 1 on p. 1023).  With particular regard to claim 37, see the following compound in Scheme 1 on p. 1023 (ligand H2L2):  
    PNG
    media_image3.png
    122
    283
    media_image3.png
    Greyscale
(which corresponds to a compound of the first genus of claim 37 wherein R8 is OH, R10 is –OCH3, and R9, R11, and R12 are H).  With respect to claim 46, section 2.2.1.-2.2.2. on p. 1023-1024 teaches that the ligand H2L2 is present is a solution of methanol.  Methanol is a known pharmaceutically acceptable carrier as evidenced by: https://www.drugs.com/inactive/methyl-alcohol-457.html, downloaded 6/19/2020, of record).  Further the limitation “pharmaceutical composition” is interpreted to be an intended use and as such is not accorded much patentable weight as it does not appear to result in a structural difference between the prior art composition and that instantly claimed.  See MPEP 2111.02.

Claims 37 and 38 are rejected under 35 U.S.C. 102(a)(1) based upon a public use or sale or other public availability of the invention as evidenced by the STN registry file for the compound with registry number 681000-38-4, entered into STN on 5/10/2004 by Chemical Library Supplier: Ambinter (see below).  
L8   ANSWER 10 OF 13  REGISTRY  COPYRIGHT 2021 ACS on STN 
RN   681000-38-4  REGISTRY
ED   Entered STN:  10 May 2004
CN   Benzoic acid, 3-bromo-, 2-[(2-hydroxy-4-methoxyphenyl)methylene]hydrazide
     (CA INDEX NAME)
OTHER CA INDEX NAMES:
CN   3-Bromobenzoic acid 2-[(2-hydroxy-4-methoxyphenyl)methylene]hydrazide
CN   Benzoic acid, 3-bromo-, [(2-hydroxy-4-methoxyphenyl)methylene]hydrazide
     (9CI)
MF   C15 H13 Br N2 O3
SR   Chemical Library
       Supplier: Ambinter
LC   STN Files:   CA, CAPLUS, CASREACT, CHEMCATS, TOXCENTER, USPATFULL
  

    PNG
    media_image4.png
    181
    434
    media_image4.png
    Greyscale

 
**PROPERTY DATA AVAILABLE IN THE 'PROP' FORMAT**
 
               1 REFERENCES IN FILE CA (1907 TO DATE)
               1 REFERENCES IN FILE CAPLUS (1907 TO DATE)

This compound is identical to that claimed in claim 38 and corresponds to a compound of claim 37 (second genus) wherein R8 is -OH, R9, R11, and R12 are -H, and R10 is -OCH3.

Claim(s) 39 and 48 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chan (“A Method for Identifying Small-Molecule Aggregators Using Photonic Crystal Biosensor Microplates” JALA, 2009, p. 348-359).
Chan teaches a method for identifying small-molecule aggregators (see whole document).  With particular regard to claim 39, Chan teaches the following compound in Table I (see p. 351): 
    PNG
    media_image5.png
    108
    280
    media_image5.png
    Greyscale
.  This compound corresponds to a compound of claim 39 wherein R1, R2, R3, R4, R6, R7, R11, and R12 are H, R5 is an alkynyl group (see definition of “alkynyl” on p. 63, line 30-p. 64, line 7 of the specification as filed and p. 67, lines 23-30 which indicate that the alkynyl group may be substituted), and R8, R9, and R10 are OH.  With respect to claim 48, Chan teaches that the compound above is stored in DMSO (see “PC Aggregation Detection” section on p. 350), which is a pharmaceutically acceptable excipient as evidenced by Capriotti (“Dimethyl Sulfoxide: History, Chemistry, and Clinical Utility in Dermatology” The Journal of Clinical and Aesthetic Dermatology, 2012, vol. 5(9), p. 24-26, of record).  Further the limitation “pharmaceutical composition” is interpreted to be an intended use and as such is not accorded much patentable weight as it does not appear to result in a structural difference between the prior art composition and that instantly claimed.  See MPEP 2111.02.
Claim(s) 56 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhao (“1,8-Naphthalimide-based ‘turn-on’ fluorescent sensor for the detection of zinc ion in aqueous media and its applications for bioimaging” Tet. Lett., 2013, 54,  p. 3353-3358).
Zhao teaches a 1,8-naphthalimide sensor (see whole document).  With particular regard to claim 56, Zhao teaches the following compound (see Scheme 1 on p. 3354):

    PNG
    media_image6.png
    157
    353
    media_image6.png
    Greyscale
.  This compound corresponds to a compound of claim 56 wherein R1, R2, R3, R4, R5, R6, R7, R9, R10, and R12 are H, R8 is OH, and R11 is an alkynyl group (see definition of “alkynyl” on p. 63, line 30-p. 64, line 7 of the specification as filed and p. 67, lines 23-30 which indicate that the alkynyl group may be substituted).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY C BONAPARTE whose telephone number is (571)272-7307.  The examiner can normally be reached on 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMY C BONAPARTE/Primary Examiner, Art Unit 1622